Citation Nr: 1201614	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973, with subsequent service in the Army Reserve.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

During the October 2011 hearing before the undersigned judge, the Veteran and his representative withdrew the following issues on the record: entitlement to service connection for a left ankle disability and entitlement to service connection for a hernia.  See Hearing Transcript, p.2.  These issues will not be addressed by the Board and are considered to be properly withdrawn in accord with 38 C.F.R. § 20.204.
The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in October 2011 correspondence, the Veteran's representative waived the right to have this evidence reviewed in the first instance by the RO.

The issues of entitlement to a temporary total rating for surgery and convalescence related to the Veteran's right shoulder disability, and entitlement to an annual clothing allowance, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability and entitlement to increased ratings for the Veteran's right shoulder and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of a right knee, left knee, left wrist, or left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee, left knee, left wrist, and left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a disability of the right knee, left knee, left wrist, or left foot.

The Veteran's service treatment records reveal documentation of right knee pain in March 1970 and swelling of the left wrist in March 1972, as well as a contusion to the left foot in January 1980 during the Veteran's Reserve duty.  There is no documentation of a left knee injury in the Veteran's service treatment records.

Significantly, the Veteran's post-service treatment records are simply devoid of any diagnoses, treatment, or complaints pertaining to the Veteran's right knee, left knee, left wrist, or left foot. The Board cannot point to any documentation pertaining to these conditions anywhere in the post-service medical record, which spans from 1996 to 2011.  In support of his claims, the Veteran recently submitted a private medical report of Mark Mikles, M.D., in which Dr. Mikles stated that the Veteran's in-service parachute jumps could "very well lead to orthopaedic pain and problems, including the back, wrists, feet, ankles, and knees."  While this statement appears to attribute the Veteran's claimed problems to service, no specific current disabilities were identified.  Treatment records of Dr. Mikles, along with a number of other private physicians, have been obtained, but are silent as to any current diagnosis pertaining to the Veteran's knees, wrists, or feet.  A VA orthopedic examination was conducted in June 2007, but the examiner rendered no diagnoses and noted no abnormalities pertaining to the Veteran's knees, wrists, or feet. 

Simply put, the medical record contains no current diagnosis for a disability of the right knee, left knee, left wrist, or left foot.  The Board finds that the Veteran's statements include complaints of post-service symptomatology, but he did not identify a post-service diagnosis.  The Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32   (1998).  Thus, service connection is not warranted based on his lay testimony alone. 

Furthermore, to whatever extent assertions of the Veteran, his wife, and his co-worker are offered in an attempt to establish a current diagnosis of a disability of the right knee, left knee, left wrist, or left foot, such attempt must fail.  The matter of current diagnosis upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his relatives, and co-worker are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  Hence, the lay assertions in this regard have no probative value.

As such, the Board finds that entitlement to service connection for this claim is not warranted.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For all of the above reasons, the Veteran's claim for service connection for a disability of the bilateral knees, left wrist, and left foot is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board, and was afforded a VA examination in June 2007.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a left foot disability is denied.


REMAND

While the Board regrets the additional delay of the adjudication of the claims remaining on appeal, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his low back disorder, and the current severity of his right shoulder and left hip disabilities. 

With regard to the low back disorder, the record shows disc bulges at L2-3 and L3-4, L4-5, and L5-S1, as well as foraminal narrowing, documented, for example, on MRI in November 2007.  As for an in-service back injury, the Veteran contends that during his many years of active and Reserve duty, he performed numerous jumps as a paratrooper.  The Board finds no reason to doubt the Veteran's credibility.  His DD 214 Form reflects his receipt of a parachute badge.  Personnel records show that he served as a parachute packer and an airdrop specialist.  Moreover, the RO has essentially conceded that the Veteran suffered parachute-related injuries in service, as service connection was awarded for a psychiatric disability and the Veteran's left hip disability on this basis.  See June 2007 and February 2010 rating decisions.  As such, despite the lack of specific documentation of a back injury in service, the Board finds that the in-service incurrence element has been satisfied in this case.

Despite this, a nexus opinion has not yet been obtained for this claim.  While a VA examination was conducted in June 2007, the examiner offered no opinion on the etiology of the Veteran's low back disability.  The Veteran has submitted an October 2011 private medical report of Dr. Mark Mikles in which Dr. Mikles stated that Veteran's in-service parachute jumps could "very well lead to orthopaedic pain and problems, including the back, wrists, feet, ankles, and knees."  Unfortunately, this statement is not sufficient for establishing a nexus as it does not attribute a specific current disability to service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.  As the first two requirements for service connection have been met with regard to the low back claim and there is no adequate opinion on etiology of record, the Board finds that a remand is necessary to develop this evidence prior to adjudication of the claim.

With regard to the Veteran's right shoulder and left hip disabilities, at the October 2011 hearing the Veteran essentially contended that these disabilities have worsened since the last VA examination of June 2007.  With regard to his right shoulder, the Veteran testified that he underwent a complete shoulder replacement in 2009.  See Hearing Transcript, p.6.  With regard to his left hip, the Veteran testified that he can no longer twist his torso, stand for long, or sit with his legs crossed, and that his pain has increased, symptomatology which was not present on the last VA examination.  See Hearing Transcript, p.10.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  A new examination must be afforded in order to ascertain the current status of the Veteran's disabilities.

Also on remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. While the claims file currently includes treatment records dated up to December 2010, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any updated records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of his low back disability.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed low back disability had its onset during service or is in any other way causally related to the Veteran's active service.  The examiner should please note that VA has already recognized the Veteran's duties as a paratrooper and conceded the in-service incurrence of parachute-related injuries.
      
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
	
3.  Schedule the Veteran for a VA examination in order to determine the current severity of his disabilities of the right shoulder and the left hip.

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

4.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


